—In an action for specific performance of an alleged contract, the plaintiff appeals, as limited by its brief, from so much of an order of the Supreme Court, Richmond County (McMahon, J.), dated September 14, 2011, as denied that branch of its motion which was to remove a summary nonpayment proceeding entitled 2319 Richmond Terrace Corp. v Cantalupo Constr. Corp., pending in the Civil Court, Richmond County, under index No. 053889/10, to the Supreme Court, Richmond County, and to consolidate that proceeding with the instant action.
Ordered that the order is reversed insofar as appealed from, with costs, on the law and in the exercise of discretion, and that branch of the plaintiffs motion which was to remove the summary nonpayment proceeding entitled 2319 Richmond Terrace *707Corp. v Cantalupo Constr. Corp., pending in the Civil Court, Richmond County, under index No. 053889/10, to the Supreme Court, Richmond County, and to consolidate that proceeding with the instant action is granted; and it is further,
Ordered that the Clerk of the Civil Court, Richmond County, is directed to deliver to the Clerk of the Supreme Court, Richmond County, all papers filed in the proceeding entitled 2319 Richmond Terrace Corp. v Cantalupo Constr. Corp., under index No. 053889/10, and certified copies of all minutes and entries.
Given the circumstances of this case, and in the interests of justice and judicial economy, the Supreme Court should have granted that branch of the plaintiff’s motion which was to remove the summary nonpayment proceeding pending in Civil Court, Richmond County, to the Supreme Court, Richmond County, and to consolidate that proceeding with the instant action for specific performance of an alleged agreement to purchase the subject property (see Richmond Amboy Realty, LLC v 3881 Richmond Ave. Realty, Inc., 72 AD3d 783 [2010]; Kally v Mount Sinai Hosp., 44 AD3d 1010, 1010-1011 [2007]; Morrell & Co. Wine Emporium v Richalan Realty Corp., 93 AD2d 736, 737 [1983]). Skelos, J.P., Leventhal, Belen and Roman, JJ., concur.